Petition for Rehearing by Appellants. Per Curiam. The prayer of the petition is for a rehearing, and a re vision of the record, and examination of the bill of exceptions, and a reversal of the judgment. The right to this relief is based upon the assumption that the statements in the bill of exceptions, “Here the plaintiff rested her case,” and “ The plaintiff then asked the court Upon the evidence aforesaid to instruct the jury, and the court did, at the instance of the plaintiff, instruct the jury-as follows,” sufficiently manifest the fact that the bill of exceptions contains all the evidence, and hence, the expression in the opinion that the bill of exceptions does not purport to contain all the evidence was unwarranted, and for that reason the court should now examine the evidence and decide the case upon the merits. Without deciding the question as to the meaning and effect of said two statements, we have given petitioners all the benefit that could accrue from granting the rehearing, by making a full and careful examination of said evidence, and reach the conclusion that the evidence justified the verdiet and appellee rightfully recovered on the merits. Such being the result of the examination, the granting of a rehearing is superfluous, as the same conclusion would result if it were granted. Rehearing denied.